Title: Citizenship Qualifications for Representatives, [13 August] 1787
From: Madison, James
To: 


[13 August 1787]

   Hamilton moved that the term of citizenship for members of the House of Representatives should not be fixed in the Constitution, but should be left to the discretion of Congress.

Mr Madison seconded the motion. He wished to maintain the character of liberality which had been professed in all the Constitutions & publications of America. He wished to invite foreigners of merit & republican principles among us. America was indebted to emigrations for her settlement & Prosperity. That part of America which had encouraged them most had advanced most rapidly in population, agriculture & the arts. There was a possible danger he admitted that men with foreign predilections might obtain appointments but it was by no means probable that it would happen in any dangerous degree. For the same reason that they would be attached to their native Country, our own people wd. prefer natives of this Country to them. Experience proved this to be the case. Instances were rare of a foreigner being elected by the people within any short space after his coming among us. If bribery was to be practised by foreign powers, it would not be attempted among the electors but among the elected; and among natives having full Confidence of the people not among strangers who would be regarded with a jealous eye.
  
[13 August 1787]

   Morris moved that the requirement of seven years’ citizenship should not apply to those who were already citizens. Sherman objected, pointing out that pledges to foreigners of equal privileges with native citizens had only been made by the individual states, and thus the national government was at liberty to make discriminations.

Mr. Madison animadverted on the peculiarity of the doctrine of Mr. Sharman. It was a subtilty by which every national engagement might be evaded. By parity of reason, wherever our Public debts, or foreign treaties become inconvenient nothing more would be necessary to relieve us from them, than to new model the Constitution. It was said that the U.S. as such have not pledged their faith to the naturalized foreigners, & therefore are not bound. Be it so, & that the States alone are bound. Who are to form the New Constitution by which the condition of that class of citizens is to be made worse than the other class? Are not the States the Agents? Will they not be the members of it? Did they not appoint this Convention? Are not they to ratify its proceedings? Will not the new Constitution be their Act? If the new Constitution then violates the faith pledged to any description of people will not the makers of it, will not the States, be the violators. To justify the doctrine it must be said that the States can get rid of their obligation by revising the Constitution, though they could not do it by repealing the law under which foreigners held their privileges. He considered this a matter of real importance. It woud expose us to the reproaches of all those who should be affected by it, reproaches which wd. soon be ecchoed from the other side of the Atlantic; and would unnecessarily enlist among the Adversaries of the reform a very considerable body of Citizens: We should moreover reduce every State to the dilemma of rejecting it or of violating the faith pledged to a part of its Citizens.
